DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group I claims 1-8 and species A2, B2, C2, D2, E2, F2, and G2 in the reply filed on 10/26/2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 9-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected method groups, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/26/2020.
Information Disclosure Statement
The examiner notes that on one of the IDS documents filed 8/2/19 a US Patent reference indicated as “2006/024399” was not considered as this appears to be a typo of 2006/0024399. The examiner also notes that applicant appears to have corrected this by filing an additional IDS with the corrected publication number. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “tilt the object around a single axis of rotation” and “rotate the object to alter the axis of rotation of the object with respect to the tilt motor”. It is unclear to the examiner if “the axis of rotation with respect to the tilt motor” is intended to refer back to the “single axis of rotation” that the tilt motor rotated the object along  or if is supposed to be some other rotation axis in which the object could rotate around with respect to the location of the tilt motor. The examiner is interpreting the claims as if it is the same single axis of rotation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peno (US20120295021A1) in view of Chang (US20120025410A1).
	With respect to claim 1, Peno teaches a microfiber and/or nanofiber coating system, (deposition system 3600, Fig. 36, P0212) comprising: a fiber producing dexice comprising a body (best shown in Fig. 1A, body 120 of deposition device 100), the body comprising a plurality of openings (openings 122, P0022, Fig. 1A), wherein the body is configured to receive material to be produced into a fiber ("Body 120 acts as a reservoir which holds material to be spun into fibers.", P0075); a (Coupling member 160 may be used to couple fiber producing device 100 to a driver that is capable of rotating the fiber producing device. P0075 ), a deposition system that directs fibers produced by the fiber producing device toward an object disposed below the fiber producing device during use (P0212-P0214), and wherein, during use, rotation of the body causes material in the body to be ejected through one or more openings to produce microfibers and/or nanofibers  (P0076) that are at least partially transferred to the object using the deposition system and the support (substrate 3520, P0212).
	Peno fails to teach wherein the support allows motion of the object with respect to the fibers produced by the deposition system such that at least a portion of at least one of the exterior surfaces of the object can be positioned in fibers produced by the fiber producing device and directed by the deposition system, being silent on this. In the same field of endeavor, spin coating, Chang teaches a support for an object to be coated during use (adjustable frame 110, Fig. 1, P0022), wherein the support allows motion of the object with respect to the fibers produced by the deposition system such that at least a portion of at least one of the exterior surfaces of the object can be positioned in fibers produced by the fiber producing device and directed by the deposition system (P0023, rotary shaft 130, Fig. 1) It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by substituing the flat stationary substrate of Peno for the adjustable one of Chang in order to achieve more uniform coverage (P0011, P0023).
	With respect to claim 2, Chang further teaches, wherein the support comprises a support bracket (rotary shaft 130, Fig. 1) and a motor coupled to the support bracket (motor 132, Fig. 1), and wherein the motor moves the support bracket to alter the exterior surface of the object which is coated by the produced fibers (P0022-P0023). With respect to the limitation, "wherein the motor is remotely operable", while Chang does not explicitly teach this feature, it has been held by the court to be obvious to one of ordinary skill in the art to automate a known activity, 
The court held that broadly providing an automatic or mechanical means (Note: with no specific) to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958).

With respect to claim 5, Peno further teaches wherein the deposition system comprises an electrostatic generator coupled to the object such that the object is given an opposite charge to a charge of the fibers produced by the fiber producing device such the produced fibers are drawn toward the substrate due to an electrostatic attraction to the electrostatic plate (P0213).
	With respect to claim 6, Peno further teaches wherein the deposition system comprises a gas producing device configured to produce a gas flow that directs fibers formed by the fiber producing device toward the substrate (gas flow device 3640 and 3645, P0214).
	With respect to claim 7, Peno teaches in a separate embodiment a fiber recycling system coupled to the deposition system (Fig. 24, P0139), wherein fibers that are not deposited onto the object during use are collected by the fiber recycling system and returned to the deposition system (P0139, "The diverted fibers collected in the collection container may be used to form products, or recycled by combining with unspun material to form a material feed for the fiber producing device."). It would have been obvious to one of ordinary skill in the art to modify the apparatus as to minimize the waste of material (P0139). 
	With respect to claim 8 Peno further teaches a transfer system, wherein the transfer system moves one or more objects through the deposition system (substrate transfer system 3550, P0216). 

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peno (US 20120295021 A1) in view of Chang (US 20120025410 A1) as applied to claim 1 above, further in view of Walls (US 20140250846 A1).
	With respect to claim 3, Chang further teaches wherein the support comprises a support bracket (rotary shaft 130, Fig. 1), a tilt motor coupled to the support bracket (motor 132, P0023, Fig. 1), wherein the tilt motor moves support bracket to tilt the object along a single axis of rotation (P0023), teaching the adjustable support 110 being capable of rotating as to alter the axis of rotation of the object with respect to the tilt motor (slanting angle P0023), but being silent on the means to do so. In the same field of endeavor, spin coating, Walls teaches the use of a motor to tilt the angle of rotation of the substrate (P0059 in conjuction with rotating mechanism 22, Figs. 2A-2E) wherein each motor is independently operable (one is continuous other one is stepped therefore they are independently operable). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding a motor to adjust the adjustable support 110, being motivated to achieve a more uniform fiber distribution (P0059). 
	With respect to claim 4, Chang further teaches wherein the support comprises a support bracket (rotary shaft 130, Fig. 1)and a rotation motor (motor 132), wherein the (shown in Fig. 1) and the object to rotate the object about an axis of rotation (P0022-P0023), being silent on a secondary bracket. In the same field of endeavor, spin coating, Walls  teaches the use of a motor to tilt the angle of rotation of the substrate (P0059 in conjuction with rotating mechanism 22, Figs. 2A-2E) wherein each motor is independently operable (one is continuous other one is stepped therefore they are independently operable)and wherein the rotation bracket is coupled to the support bracket to rotate the support bracket about an axis offset from a longitudinal axis of the support bracket (Fig. 2A, unlabeled bottom bracket would enable tilt [and therefore be the rotation bracket top bracket would be the support bracket). It would have been obvious to one of ordinary skill in the art to modify the apparatus as taught above by adding a motor to adjust the adjustable support 110, being motivated to achieve a more uniform fiber distribution (P0059). 
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE WALKER BRADY whose telephone number is (571)270-5128.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.W.B./Examiner, Art Unit 1741                                                                                                                                                                                                        

/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741